DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 12 are presented for examination.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.
Specification
The substitute specification filed 3-31-2020 has been entered.

Allowable Subject Matter
5.	Claims 1 to 12 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:  the prior art made of record teaches a method and an apparatus for generating a generalized quasi-cycle low density parity check code (QC-LDPC), for instance, Smarandache et al, (Quasi-cyclic LDPC codes: Influence of proto and tanner graph structure on minimum hamming distance upper bounds, IEEE), teaches constructing a QC-LDPC code using a parity check matrix and minimum hamming weight.  Guneri et al., (Structured and performance of generalized Quasi-cycle codes), discloses QC-LDPC codes for minimum distance bound.  However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of deriving generalized QC-LDPC code using a Cordaro-Wagner component.  Specifically, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render 
The prior art made of record taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of a decoder for forward error correction channel decoding, the decoder comprising: “decode the data bits by passing messages between Cordaro-Wagner components code decoding units, wherein the messages are based on the reliability values and the passing is governed by subrows and subcolumns of a protomatrix of a low density parity check (LDPC) code for a hybrid automatic repeat request (HARQ) scheme.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Chen et al., 	Two-dimensional generalized Reed-Solomon codes: A unified framework for quasi-cyclic LDPC codes construction based on finite fields, IEEE.
Gabidulin et al., 	Generalized construction of Quasi-cyclic regular LDPC codes based on permutation matrices, IEEE.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.